Bell, J.
1. “A ruling of the court in disallowing an amendment to the pleading can not be made a ground of a motion for a new trial.” Simmons v. Lanford, 21 Ga. App. 686 (1) (94 S. E. 907) ; Brown v. Horn, 32 Ga. App. 96 (122 S. E. 710); Boyce v. Day, 3 Ga. App. 275 (1) (59 S. E. 930).
2. After verdict and judgment in favor of the landlord, in a distress-warrant proceeding, the tenant filed a motion for a new trial, which was overruled, and he excepted. The sole contention made by the plaintiff in error in this court being that the court erred in disallowing an amendment to the counter-affidavit, and the exception to . this ruling being contained only in the motion for a new trial, this court under the settled practice can not do otherwise than to affirm the judgment. However, a careful examination of the record has been made, and no error appears.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.